Exhibit 10.13

AMENDMENT NO. 5 TO AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF
BIRDS EYE HOLDINGS LLC

This Amendment No. 5 (this “Amendment”) to the Amended and Restated Limited
Liability Company Agreement (the “Agreement”) of Birds Eye Holdings LLC (the
“Company”), dated as of August 19, 2002, as amended by that certain Amendment
No. 1 to the Agreement dated as of August 30, 2003, that certain Amendment No. 2
to the Agreement dated as of December 22, 2003, that certain Amendment No. 3 to
the Agreement dated as of February 11, 2004 and that certain Amendment No. 4 to
the Agreement dated as of October 31, 2005, is entered into as of July ___,
2007. All capitalized terms used and not otherwise defined herein shall have the
meanings given to them in the Agreement.

WHEREAS, BE Foods Investments, Inc., a Delaware corporation and a wholly-owned
subsidiary of the Company (“BE Investments”) has paid a dividend of
approximately $298,408,056 million (the “July 2007 Dividend”) from the proceeds
of a credit facility incurred by BE Investments pursuant to the Credit Agreement
by and among BE Investments as borrower, the lenders party thereto and UBS AG,
Stamford Branch, as Administrative Agent dated on or about July 11, 2007;

WHEREAS, with the consent of the holders of a majority of the Class A Units, the
holders of a majority of the Class B Units and the holders of a majority of the
Class E Units, the Company desires to amend the Agreement (i) to modify the
distribution waterfall set forth in Section 4.4 of the Agreement with respect to
the distribution of the July 2007 Dividend by the Company to the Unitholders to
provide for the increase of distributions to the Class C Unitholders and the
Class D Unitholders over what would otherwise be distributable to such holders
which increase will reduce the amounts that would otherwise be distributed to
the Class A Unitholders, the Class B Unitholders and the Class E Unitholders
pursuant to Section 4.4 of the Agreement and (ii) to provide that the Class A
Unitholders, the Class B Unitholders and the Class E Unitholders will be
entitled to receive all future distributions that would otherwise be payable to
the Class C Unitholders and the Class D Unitholders who have by virtue of this
amendment received any portion of the increased distributions to the Class C and
Class D Unitholders until an amount equal to the aggregate amount of such
advance has been reallocated to the Class A, Class B and Class E Unitholders.
The increase in distributions to the Class C and Class D Unitholders will
constitute an advance of any future distributions payable to such Class C and
Class D Unitholders; and

WHEREAS, pursuant to Section 7.5 of the Agreement, the Management Committee with
the consent of holders of a majority of Class A Units, the holders of a majority
of the Class B Units and the holders of a majority of the Class E Units may
amend the Agreement to provide for the foregoing;

NOW THEREFORE, the Management Committee and the Members holding a majority of
each of the Class A Units, the Class B Units and the Class E Units desire to
amend the Agreement in accordance with the terms of Section 7.5 of the Agreement
to reflect the foregoing, and hereby agrees as follows:

--------------------------------------------------------------------------------



Exhibit 10.13 -cont.

ARTICLE I
AMENDMENTS

      1.1 Section 1.1(a) of the Agreement. Section 1.1(a) of the Agreement is
hereby amended by inserting the following definitions in the appropriate
alphabetical order:

           “BE Investments” means BE Foods Investments, Inc., a wholly owned
subsidiary of the Company.

           “July 2007 Dividend” means the amount of any dividend actually
received by the Company from BE Investments from the proceeds of a credit
facility incurred by BE Investments pursuant to the Credit Agreement by and
among BE Investments as borrower, the lenders party thereto and UBS AG, Stamford
Branch, as Administrative Agent dated on or about July 6, 2007.

     1.2 Section 4.4 of the Agreement. Section 4.4 of the Agreement is hereby
amended by inserting a new subsection (e):

    (e)   Notwithstanding anything to the contrary in this Section 4.4,     (i)
  any distribution by the Company from the proceeds of the July 2007 Dividend
and all future distributions shall be made in accordance with Sections 4.4(a) to
(d) as modified by this subsection (e);         (ii)   with respect to any
distribution to be made from the proceeds of the July 2007 Dividend, an amount
equal to approximately $7,806,656.97 (the “Special Distribution Amount”) that
would otherwise be distributed to the holders of the Class A Units, the Class B
Units and the Class E Units (pro rata among the holders of the Class A Units,
the Class B Units and the Class E Units based on the number of Class A Units,
Class B Units and Class E Units held by such Unitholders) pursuant to Sections
4.4(a) to 4.4 (d) shall instead be distributed to the holders of the Class C
Units and the Class D Units as an advance of future distributions, if any, to be
made to such persons pursuant to the terms of this Agreement in such amounts as
are set forth opposite each such Class C Unitholder’s name and Class D
Unitholder’s name under “Special Distribution Amount” on the Special
Distribution Schedule which for purposes of confidentiality shall be maintained
by the Company’s Chief Financial Officer, and which shall be certified by such
officer as of the date of the making of such distribution (such amount with
respect to each such Unitholder, the “Individual Special Distribution Amount”).
Each Class C Unitholder and Class D Unitholder shall be informed of his or her
Individual Special Distribution Amount. Any portion of any Class C or Class D
Unitholder’s Individual Special Distribution Amount that is withheld by the
Company to repay all or a portion of such Unitholder’s note to the Company shall
be distributed pursuant to Sections 4.4 (a) to (d) without regard to this
subsection (e); and           (iii)   with respect to any distribution made by
the Company subsequent to the distribution of the proceeds of the July 2007
Dividend, any amount otherwise distributable to any holder of Class C Units or
Class D Units who received any portion of the Special Distribution Amount
pursuant to Section 4.4 shall be distributed to the holders of the Class A
Units, the Class B Units and the Class E Units whose portion of the distribution
of the proceeds of the July 2007 Dividend was reduced to fund any portion of the
Special Distribution Amount (pro rata among such holders of the Class A Units,
the Class B Units and the Class E Units based on the number of Class A, Class B
and Class E Units held by such Unitholders) until the holders of the Class A
Units, the Class B Units and the Class E Units shall have in the aggregate
received pursuant to this sentence with respect to such Class C or Class D
Unitholder an amount equal to such Class C Unit holder’s or Class D Unitholder’s
Individual Distribution Amount.          


--------------------------------------------------------------------------------



Exhibit 10.13 -cont.

ARTICLE II
MISCELLANEOUS

     2.1 General. Except as expressly set forth in this Amendment, all other
terms and conditions of the Agreement shall remain in full force and effect.

     2.2 Governing Law. THIS AMENDMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, EXCLUDING ANY CONFLICT-OF-LAWS
RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE CONSTRUCTION OF THIS
AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.

     2.3 Counterparts. This Amendment may be executed in any number of
counterparts (including by means of telecopied signature pages), all of which
together shall constitute a single instrument.

     2.4 Section Titles. Section titles and headings are for descriptive
purposes only and shall not control or alter the meaning of this Amendment as
set forth in the text hereof.

* * * * * * * * *

 

--------------------------------------------------------------------------------



Exhibit 10.13 -cont.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

        BIRDS EYE HOLDINGS LLC       By: its Management Committee              
    By:   /s/ Brian Ratzan       Name:   Brian Ratzan       Title:  
Representative


        HOLDER OF A MAJORITY OF CLASS A UNITS:       VESTAR/AGRILINK HOLDINGS
LLC                   By:   Vestar Capital Partners IV, L.P.,           its
Managing Member                   By:   Vestar Associates IV, L.P.,          
its General Partner                   By:   Vestar Associates Corporation IV    
      its General Partner                   By:   /s/ Brian Ratzan       Name:  
Brian Ratzan       Title:   Managing Director


        HOLDER OF A MAJORITY OF CLASS B UNITS:       PRO-FAC COOPERATIVE, INC.  
                By:   /s/ Stephen R. Wright       Name:   Stephen R. Wright    
  Title:   General Manager and CEO


        HOLDERS OF CLASS E UNITS:                       /s/ Patrick Rose        
  Patrick Rose                       /s/ David Vermylen           David Vermylen
                      /s/ Gregg Ostrander           Gregg Ostrander            
                                                           Steve Donovan        
              /s/ Kevin Mundt           Kevin Mundt            


 

--------------------------------------------------------------------------------